

113 S1998 IS: Native Adult Education and Literacy Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1998IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Ms. Hirono (for herself, Mr. Moran, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Adult Education and Family Literacy Act to reserve funds for American Indian, Alaska Native, Native Hawaiian, and Tribal College or University adult education and literacy. 1.Short titleThis Act may be cited as the
		  Native Adult Education and Literacy Act of 2014.2.American Indian, Alaska Native, Native Hawaiian, and Tribal College or University adult education and literacyThe Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.) is amended—(1)in section 203—(A)in paragraph (5)(D), by inserting , including a Tribal College or University after education;(B)in paragraph (15)(B), by striking tribally controlled community college and inserting Tribal College or University;(C)by redesignating paragraph (18) as paragraph (19); and(D)by inserting after paragraph (17) the following:(18)Tribal College or UniversityThe term Tribal College or University
		has the meaning given the term in section 316(b) of the Higher Education Act of
		1965 (20 U.S.C. 1059c(b)).;(2)in section 211(a)—(A)in paragraph (2), by striking and after the semicolon;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)shall reserve 2.3 percent to carry out section 244; and; and(3)by inserting after section 243 the following:244.American
		Indian, Alaska Native, Native Hawaiian, and Tribal College or University adult education and
		literacy(a)Grants and purposeFrom the amount reserved under section 211(a)(3) for a fiscal year, the Secretary shall award grants to Tribal Colleges or
		Universities and Native Hawaiian educational organizations—(1)to
		enable the Tribal Colleges or Universities and Native Hawaiian educational
		organizations to develop and implement innovative, effective, and replicable
		programs designed to enhance life skills and transition individuals to
		employability and postsecondary education; and(2)to provide technical assistance to such colleges, universities, and organizations
		for program administration.(b)ApplicationTo
		be eligible to receive a grant under this section, a Tribal College or
		University or a Native Hawaiian educational organization shall submit to the
		Secretary an application at such time and in such manner as the Secretary may
		reasonably require. The Secretary shall, to the extent practicable, prescribe a
		simplified and streamlined format for such applications that takes into account
		the limited number of colleges, universities, and organizations that are
		eligible for assistance under this section.(c)Grants and
		contractsFunding shall be awarded under this section to Tribal
		Colleges or Universities or Native Hawaiian educational organizations on a
		competitive basis through grants, contracts, or cooperative agreements of not
		less than 3 years in duration.(d)Consideration
		and inclusionIn making awards under this section, the Secretary
		may take into account the considerations set forth in section 231(e). In no
		case shall the Secretary make an award to a Tribal College or University or
		Native Hawaiian educational organization that does not include in its
		application a description of a multiyear strategy, including performance
		measures, for increasing the number of adult American Indian, Native Hawaiian,
		or Alaska Natives that attain a secondary school diploma or its recognized
		equivalent.(e)Eligible
		activitiesActivities that may be carried out under a grant
		awarded under this section shall include—(1)adult education
		and literacy services, including workplace literacy services;(2)family literacy
		services;(3)English literacy
		programs, including limited English proficiency programs;(4)opportunities for
		American Indians, Native Hawaiians, and Alaska Natives to qualify for a
		secondary school diploma, or its recognized equivalent; and(5)demonstration and
		research projects and professional development activities designed to develop
		and identify the most successful methods and techniques for addressing the
		educational needs of American Indian, Native Hawaiian, and Alaska Native
		adults.(f)Definition of
		Native Hawaiian educational organizationThe term Native
		Hawaiian educational organization means a private nonprofit organization
		that—(1)serves the adult
		education and literacy needs and interests of Native Hawaiians;(2)has
		Native Hawaiians in substantive and policymaking positions within the
		organization;(3)incorporates
		Native Hawaiian perspective, values, language, culture, and traditions into the
		core function of the organization;(4)has
		demonstrated expertise in the education or training of Native Hawaiian
		children, youth, or adults; and(5)has
		demonstrated expertise in research and program development..